DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-27 and 31-40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gliner et al. (US 2004/0158298, hereinafter “Gliner”).
In regards to claims 21 and 34, Gliner discloses a method/system comprising: one or more electrodes (par. 0059, EMG electrodes), and stimulation/control circuitry for controlling stimulation circuitry to deliver electrical stimulation to a brain at a plurality of different levels of a stimulation parameter (Fig. 7; pars. 0058-0061); sensing, using one or more electrodes, bioelectrical brain activity of the brain, wherein sensing the bioelectrical brain activity of the brain comprises sensing a bioelectrical response of the brain to the delivery of the electrical stimulation at each of the plurality of different levels of the stimulation parameter (pars. 0059-0061, via EMG); identifying a window of the stimulation parameter having a first threshold as a lower boundary and an unwanted provocation threshold (par. 0058) as an upper boundary based on the sensed bioelectrical brain activity (par. 0061); and setting a therapy level of the stimulation parameter for delivery of electrical stimulation therapy to the brain based on the window, wherein sensing, delivering, identifying, and setting are each performed at least in part by control circuitry (Fig. 1; pars. 0061-0062).
In regards to claims 22 and 35, sensing the bioelectrical response comprises sensing an unwanted provocation resulting from the delivery of the electrical stimulation at least one level of the plurality of different levels of the stimulation parameter (pars. 0058-0059; suprathreshold stimulation manifested as EMG activity).
In regards to claims 23 and 36, identifying the window of the stimulation parameter comprises determining the unwanted provocation threshold based on the at least one level of the plurality of different levels of the stimulation parameter that resulted in the sensed unwanted provocation (par. 0059).
	In regards to claims 24 and 37, sensing the unwanted provocation resulting from the delivery of the electrical stimulation comprises sensing an adverse side effect resulting from stimulation of a volume of tissue in the brain with the delivery of the electrical stimulation at the at least one level of the plurality of different levels of the stimulation parameter (pars. 0058-0059; suprathreshold stimulation is an unwanted side effect).
	In regards to claims 25 and 38, Gliner discloses moving the location of the target (bottom of par. 0062), and therefore the original location that stimulation was provided is a “non-targeted tissue.”
	In regards to claims 26 and 39, the first threshold comprises a therapeutic effect threshold at which a therapeutic effect is produced by the electrical stimulation (pars. 0058 and 0062; the sub-threshold stimulation is a level that provides the therapeutic effects of paragraph 0058, and paragraph 0062 describes how this threshold is determined by determining whether the activation threshold has in fact been lowered).
In regards to claim 27, Gliner further discloses wherein the sensing, using the one or more electrodes, the bioelectrical brain activity of the brain comprises periodically sensing, using the one or more electrodes, the bioelectrical brain activity of the brain (par. 0059, as manifested in EMG activity), and wherein the identifying the window of the stimulation parameter having the first threshold as the lower boundary and the unwanted provocation threshold as the upper boundary based on the sensed bioelectrical brain activity comprises periodically identifying the unwanted provocation threshold as the upper boundary based on the sensed bioelectrical brain activity such that the upper boundary is periodically adjusted (Fig. 7, at 770 to 772 to 740, the suprathreshold current level is re-determined periodically).
	In regards to claim 32, the parameter is stimulation amplitude (current; Fig. 6; par. 0061).
	In regards to claim 33, Gliner further discloses controlling the stimulation circuitry to deliver the electrical stimulation therapy to the brain of the patient with the set therapy level of the stimulation parameter (Fig. 7, step 790).
	In regards to claims 31 and 40, the sensor may also sense local field potential signals (par. 0033; EEG or cortical field potentials).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 28-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gliner in view of Carlson et al. (US 2010/0100153, hereinafter “Carlson”).  Gliner discloses the essential features of the claimed invention, including determining a window of stimulation having the first threshold as the lower boundary and the unwanted provocation threshold as the upper boundary based on the sensed bioelectrical brain activity and comprises identifying the window of the stimulation parameter having the first threshold as the lower boundary and the unwanted provocation threshold as the upper boundary (Fig. 7), but does not expressly disclose that the feedback parameter is a frequency domain characteristic including a power level in a frequency band or ratio of power levels in at least two frequency bands including the beta band.  However, Carlson is in the same field of endeavor of optimization of neural stimulation parameters and teaches utilizing a feedback parameter including a frequency domain characteristic including a power level in a frequency band or ratio of power levels in at least two frequency bands including the beta band (abstract) to provide the predictable results of accurately assessing the severity of that patient’s neural disorder (pars. 0035-0039).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner by utilizing a feedback parameter including a frequency domain characteristic including a power level in a frequency band or ratio of power levels in at least two frequency bands including the beta band to provide the predictable results of accurately assessing the severity of that patient’s neural disorder.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27 and 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 8,706,237. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower than (i.e., “anticipate”) the claims of the instant application.
	Claims 21-27 and 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,724,517. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower than (i.e., “anticipate”) the claims of the instant application.
	Claims 21-29 and 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,632,311. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower than (i.e., “anticipate”) the claims of the instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gliner et al. (US 2004/0019370) is another example of a neural stimulation optimization device/method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792